UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ROBERT W. JOHNSON,
                           Plaintiff,
                    -against-                                       19-CV-11127 (CM)
NEW YORK STATE DEPARTMENT OF                                     ORDER OF DISMISSAL
TRANSPORTATION (NYSDOT); NEW
YORK STATE; ADESA CORPORATION,
                           Defendants.


COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff Robert W. Johnson, appearing pro se, brings this action alleging that he was

involved in a motor vehicle accident on February 1, 2017 in Buffalo, New York. By order dated

January 10, 2020, the Court granted Plaintiff’s request to proceed without prepayment of fees,

that is, in forma pauperis (IFP).

                                    STANDARD OF REVIEW

       The Court must dismiss an IFP complaint, or any portion of the complaint, that is

frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see

Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also

dismiss a complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3).

       While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in
original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits –

to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

        The Supreme Court has held that under Rule 8, a complaint must include enough facts to

state a claim for relief “that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007). A claim is facially plausible if the plaintiff pleads enough factual detail to allow the

court to draw the inference that the defendant is liable for the alleged misconduct. In reviewing

the complaint, the Court must accept all well-pleaded factual allegations as true. Ashcroft v.

Iqbal, 556 U.S. 662, 678-79 (2009). But it does not have to accept as true “[t]hreadbare recitals

of the elements of a cause of action,” which are essentially just legal conclusions. Twombly, 550

U.S. at 555. After separating legal conclusions from well-pleaded factual allegations, the Court

must determine whether those facts make it plausible – not merely possible – that the pleader is

entitled to relief. Id.

                                          BACKGROUND

        Plaintiff alleges that on February 1, 2017, he was involved in a motor vehicle accident on

the Scajaquada Expressway in Buffalo, New York. As a result of the accident, Plaintiff

“sustained multiple injuries and damage to his vehicle.” (ECF No. 2 at 1.)

        Plaintiff has filed numerous actions here and in other federal district courts against

Progressive Corporation Insurance Company (“Progressive”) arising out of a January 28, 2017

car accident in Buffalo, New York. See e.g., Johnson v. Victoria Fire & Casualty, ECF 1:19-CV-

2782, 5 (S.D.N.Y. August 29, 2019) (transferring action to the United States District Court for

the Western District of New York); Johnson v. Progressive Corp. Ins. Co., No. 19-CV-2103

(CEH) (M.D. Fla. filed Aug. 22, 2019); Johnson v. Abel, No. 19-CV-2865 (EAS) (S.D. Ohio


                                                   2
Aug. 5, 2019) (dismissing action and deeming Plaintiff a vexatious litigator); Johnson v. Smith,

No. 19-CV-2490 (EAS) (S.D. Ohio Aug. 5, 2019) (same); Johnson v. Coe, No. 19-CV-2428

(EAS) (S.D. Ohio Aug. 5, 2019) (same); Johnson v. Law Offices of Jennifer S. Adams, ECF

1:19-CV-6272, 4 (S.D.N.Y. July 15, 2019) (dismissing complaint as frivolous and for failure to

state a claim and warning Plaintiff under 28 U.S.C. § 1651); Johnson v. Progressive Corp. Ins.

Co., No. 19-CV-0826 (SO) (N.D. Ohio July 15, 2019) (denying Plaintiff’s application to proceed

IFP, dismissing the action without prejudice, and granting Plaintiff 30 days to pay the filing fee

and file a motion to reopen); Johnson v. Nationwide Ins., et al., No. 19-CV-1130 (S.D. Ohio June

5, 2019) (dismissing action for failure to state a claim); Johnson v. Progressive Corp. Ins. Co.,

ECF 1:19-CV-2902, 9 (S.D.N.Y. May 22, 2019) (dismissing complaint without prejudice to the

action filed in the Northern District of Ohio); Johnson v. Victoria Fire & Casualty, No. 19-CV-

0154 (S.D. Ala. May 21, 2019) (dismissing action for failure to state a claim).

       On August 5, 2019, Plaintiff filed an action suing among others, Catherine O’Hagan

Wolfe, Clerk of Court of the United States Court of Appeals for the Second Circuit, who denied

Plaintiff’s appeal; the undersigned; and District Judge Louis L. Stanton, who dismissed several

of Plaintiff’s actions and warned Plaintiff that if he continued to file meritless actions, he could

be barred from filing future actions IFP without prior permission. By order dated November 5,

2019, the Hon. Gregory H. Woods dismissed that action as frivolous, for failure to state a claim

upon which relief may be granted, and for seeking monetary relief against Defendants who are

immune from such relief, and ordered Plaintiff to show cause why an order should not be entered

barring Plaintiff from filing any future action IFP in this Court without prior permission. See

Johnson v. O’Hagan Wolf, ECF 1:19-CV-7337, 5 (S.D.N.Y. Nov. 5, 2019). Plaintiff did not file




                                                  3
a declaration as directed, but instead, on November 13, 2019, Plaintiff filed a notice of appeal,

and that appeal is pending. 1

                                            DISCUSSION

A.      Improper Venue

        Under 28 U.S.C. § 1406(a), “[t]he district court of a district in which is filed a case laying

venue in the wrong division or district shall dismiss, or if it be in the interest of justice, transfer

such case to any district or division in which it could have been brought.” Under the general

venue provision, a civil action may be brought in:

        (1) a judicial district in which any defendant resides, if all defendants are residents
        of the State in which the district is located; (2) a judicial district in which a
        substantial part of the events or omissions giving rise to the claim
        occurred . . . ; or (3) if there is no district in which an action may otherwise be
        brought as provided in this section, any judicial district in which any defendant is
        subject to the court’s personal jurisdiction with respect to such action.

28 U.S.C. § 1391(b). Under § 1391(c), a “natural person” resides in the district where the person

is domiciled, and an “entity with the capacity to sue and be sued” resides in any judicial district

where it is subject to personal jurisdiction with respect to the civil action in question. See 28

U.S.C. § 1391(c)(1), (2).

        Plaintiff filed this complaint regarding events occurring exclusively in Buffalo, New

York (Erie County). Plaintiff does not allege that a substantial part of the events or omissions

underlying his claim arose in this District. Venue is therefore not proper in this Court under

§ 1391(b)(1) or (2).



        1
          A review of the Public Access to Court Electronic Records (PACER) system reveals
that since November 5, 2019, Plaintiff has filed 12 new actions in other federal district courts
and, including this case, four new actions in this Court. See Johnson v. New York State Ins. Fund,
ECF 1:19-CV-11831, 2 (S.D.N.Y. filed Dec. 20. 2019); Johnson v. Progressive.com, ECF 1:19-
CV-11202, 2 (S.D.N.Y. filed Dec. 5, 2019); Johnson v. Town of Onondaga, ECF 1:19-CV-
11128, 2 (S.D.N.Y. filed Dec. 2, 2019).


                                                    4
         In light of Plaintiff’s litigation history, the Court finds that it is not in the interest of

justice to transfer this matter to the United States District Court for the Western District of New

York. Instead, the Court dismisses it without prejudice.

         In deference to Plaintiff’s pro se status, the Court would normally provide Plaintiff an

opportunity to amend the complaint, but the Court finds that the complaint’s deficiencies cannot

be cured with an amendment. Where an amendment would be futile, leave to amend is not

required. See Hill v. Curcione, 657 F.3d 116, 123-24 (2d Cir. 2011); Salahuddin v. Cuomo, 861

F.2d 40, 42 (2d Cir. 1988) (court may dismiss complaint sua sponte and without providing leave

to amend “where the substance of the claim pleaded is frivolous on its face”).

                                             CONCLUSION

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. Plaintiff’s complaint, filed IFP under 28 U.S.C. § 1915(a)(1), is dismissed without

prejudice for improper venue.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:     January 24, 2020
           New York, New York

                                                                COLLEEN McMAHON
                                                            Chief United States District Judge




                                                      5
